Citation Nr: 1823536	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral ingrown toenails.

2. Entitlement to service connection for epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In March 2016, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran underwent VA examinations in connection with his claims for service connection for various foot conditions in May 2013 and October 2011.  The Veteran was also examined for his claimed epididymitis in October 2011.  The examiners did not identify diagnoses for the Veteran's conditions.  However, the examiners also did not elicit complete information or discuss the Veteran's contentions regarding his history, symptomatology and treatments. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, on remand the Veteran should be afforded an opportunity to undergo additional VA examinations in connection with his claims. 



Accordingly, the case is REMANDED for the following action:

1. Obtain all updated relevant treatment records and associate them with the claims file.

2. After all outstanding treatment records have been obtained, schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's bilateral ingrown toenails.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

(a) Identify all diagnoses for the Veteran's bilateral ingrown toenails.

(b) For each diagnosed disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or aggravated by the Veteran's active duty service.  In providing this opinion, the examiner must discuss the Veteran's in-service treatment for toe fungus and recurrent treatment for ingrown toenails. See March 2016 Hearing Transcript, pp. 3-6, 8.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's claimed epididymitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

(a) After eliciting a complete report of the Veteran's current symptoms, identify whether the Veteran has a current diagnosis of epididymitis.  If the examiner determines that the Veteran does not have a current diagnosis of epididymitis, the examiner should identify all other genitourinary conditions that are appropriate for the Veteran's history and symptoms.

(b) For each diagnosed disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or aggravated by the Veteran's active duty service.  In providing this opinion, the examiner must discuss the Veteran's in-service complaints of pain in his groin area and blood in his semen. See March 2016 Hearing Transcript, pp. 8-10.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




